Case: 21-50197     Document: 00516148054         Page: 1     Date Filed: 12/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                December 29, 2021
                                  No. 21-50197
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ricky Rosa, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:20-CR-162-1


   Before Owen, Chief Judge, and Southwick and Wilson, Circuit
   Judges.
   Per Curiam:*
          Ricky Rosa, Jr. appeals his within-guidelines sentence of 324 months’
   imprisonment imposed for his conviction of possession with the intent to
   distribute fifty grams or more of actual methamphetamine. He argues that



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50197        Document: 00516148054         Page: 2   Date Filed: 12/29/2021




                                     No. 21-50197


   the district court incorrectly calculated both his total offense level and his
   criminal history score.
          In addressing a preserved claim of procedural error, we review the
   district court’s application of the Sentencing Guidelines de novo and its
   factual findings for clear error. United States v. Robinson, 741 F.3d 588, 598-
   99 (5th Cir. 2014). Rosa’s preserved challenge to his two-level enhancement
   under U.S.S.G. § 2D1.1(b)(5) is foreclosed because his offense involved the
   importation of methamphetamine. See United States v. Foulks, 747 F.3d 914,
   915 (5th Cir. 2014) (citing United States v. Serfass, 684 F.3d 548, 549-50, 553-
   54 (5th Cir. 2012)).
          Because Rosa failed to object in the district court to the calculation of
   his criminal history score, we review his arguments under the plain error
   standard. United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir.
   2009). Rosa argues that the district court erred in calculating his criminal
   history score when it assessed him eight criminal history points, rather than
   the maximum of four, for his prior sentences under U.S.S.G. § 4A1.1(c).
   That argument is belied by the record. The district court assessed Rosa only
   four points, in compliance with § 4A1.1(c)’s four-point cap, in its final
   calculation. Thus, the district court did not plainly err in calculating Rosa’s
   criminal history score under § 4A1.1(c). See Puckett v. United States, 556 U.S.
   129, 135 (2009).
          Rosa also argues that the district court erred under U.S.S.G.
   § 4A1.2(a)(2) and (c)(1) in its treatment of his prior sentence for failing to
   identify as a fugitive. Although the Texas offense of failure to identify may
   be similar to an offense listed in § 4A1.2(c)(1), the subsection dictates that
   the offense was properly counted in calculating Rosa’s criminal history score
   because the sentence of imprisonment was at least thirty days.              See
   § 4A1.2(c)(1)(A). Accordingly, the district court did not plainly err when it




                                          2
Case: 21-50197      Document: 00516148054            Page: 3    Date Filed: 12/29/2021




                                      No. 21-50197


   counted the failure to identify offense in Rosa’s criminal history score. See
   § 4A1.2(c)(1)(A); Puckett, 556 U.S. at 135.
          Lastly, Rosa asserts that the district court erred in calculating his
   criminal history score by failing to treat his sentences for failing to identify as
   a fugitive and driving while intoxicated as a “single sentence” under
   § 4A1.2(a)(2). Because these offenses were separated by an intervening
   arrest, they were properly counted as separate sentences under
   § 4A1.2(a)(2). The district court did not plainly err in treating the sentences
   as separate sentences. See Puckett, 556 U.S. at 135.
          The judgment of the district court is AFFIRMED.




                                           3